Citation Nr: 1646367	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  09-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to January 25, 2013 and in excess of 20 percent from that date.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 (notice sent in November 2007) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In October 2010 the Veteran and his wife testified at a local hearing before a hearing officer at the RO; a transcript of this hearing is of record.  In a July 2014 Decision Review Officer (DRO) decision the rating for bilateral hearing loss was increased to 20 percent disabling effective January 25, 2013.  In December 2014 the Board remanded the matter to schedule the Veteran for a Board hearing.  

In August 2014, the Veteran filed a statement indicating disagreement with the effective date of the award of 20 percent for service-connected bilateral hearing loss.  However, this effective date matter has been subsumed by the current appeal, as the increased rating claim contemplates both the prior zero percent evaluation and the current (as of January 25, 2013) 20 percent evaluation.  In determining the propriety of the previously assigned zero percent evaluation, the Board is also considering whether the current 20 percent evaluation is warranted earlier than the assigned effective date.

In July 2016, a videoconference hearing was held before the undersigned; a transcript of that hearing is of record.  At the hearing, a 90-day abeyance period was granted to allow for the submission of additional evidence; in addition, the Veteran granted waiver of initial consideration by the RO of any additional evidence received.  Additional evidence pertinent to this claim has not been submitted.

FINDINGS OF FACT

1.  Prior to January 25, 2013, the Veteran's bilateral hearing loss disability was manifested by no worse than Level I in the right ear and Level V in the left ear.

2.  From January 25, 2013, the Veteran's bilateral hearing loss disability is manifested by no worse than Level V in the right ear and Level VI in the left ear  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss prior January 25, 2013 and in excess of 20 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.85, Tables VI, VIA and VII, Diagnostic Code (Code) 6100, 4.86(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an AOJ, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in August 2007.  Here, the Veteran appealed a "downstream" issue (the initial rating assigned for the disability).  Thus, the underlying claim has been substantiated, so proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Consequently, in this situation, VA is not required to provide the Veteran additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating elements of the claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved.  Moreover, the Veteran was provided this required SOC in August 2009 after appealing the initial rating assigned for his service-connected disability.  He also since has been provided a supplemental SOC (SSOC) in July 2014.  Together, the SOC and SSOC cite the applicable laws, including the criteria for establishing his entitlement to a higher rating for the service-connected hearing loss disability, and provide discussion of the reasons or bases for not assigning a higher initial rating.  He therefore has received all required notice concerning such claim.

The Veteran's service treatment records (STRs), service medical examination reports, and pertinent postservice treatment records have been secured.  The Veteran was afforded VA examinations in October 2007, March 2010 and January 2013.  The Board finds the examination reports adequate for rating purposes, as they include all findings needed for the determinations on the matter being decided and reflect the examiners' familiarity with the record.  See Barr v. Nicholson, 21 Vet. App. 303.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a Veterans Law Judge who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The transcript of the July 2016 videoconference hearing reflects the undersigned explained the nature of the issue to the Veteran and the type of evidence he should submit to support his claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) were satisfied.

Legal Criteria, Factual Background and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85. 

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Code 6100. 

When the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86(b).

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

On an October 2007 VA audiology examination, the Veteran reported hearing loss due to military noise exposure and from working in a coal mine and paper mill with occupational noise exposure.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:







HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
35
50
50
43
LEFT
35
30
60
55
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is as least as likely as not (50/50 probability) caused by or a result of noise exposure during military service.  The rationale for the opinion was that the Veteran's report of noise exposure during military service could not be ruled out as a contributing factor to his current hearing loss.  He did have occupational noise exposure, however, he was only given cotton in service while shooting hours of ammunition with decreased hearing after exposure.

Applying 38 C.F.R. § 4.85, Table VI to the findings on October 2007 VA audiometry establishes that the Veteran had Level I hearing acuity in each ear.  Such findings warrant a 0 percent rating under Table VII, Code 6100.  An exceptional pattern of hearing loss (so as to warrant rating under the alternate criteria in Table VIA) was not found on the October 2007 examination.  The Board finds the examination to have been adequate for rating purposes; it was conducted in accordance with regulatory criteria.  Accordingly, there is no basis for a higher (compensable) rating based on the above test results for the period prior to January 25, 2013.

The March 2010 VA audiology examination reveals there was a drop in thresholds in the low frequencies in the left ear when compared to the last audiogram.  The authorized audiological evaluation, puretone thresholds, in decibels, was as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
55
55
65
56
LEFT
55
60
65
80
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 88 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The effect of the Veteran's hearing loss on occupational activities was significant in that he had difficulty hearing and understanding speech, particularly in more difficult listening situations, without the use of properly fitted hearing aids in both ears.  With the use of properly fitted hearing aids, his hearing and understanding is improved in most situations.  It was noted that there were no effects on usual daily activities.

Applying 38 C.F.R. § 4.85, Table VI to the findings on March 2010 VA audiometry establishes that the Veteran had Level I hearing acuity in the right ear, and Level III in the left ear.  An exceptional pattern of hearing loss (so as to warrant rating under the alternate criteria in Table VIA) was not found on the March 2010 examination with regard to the right ear, but it was with the left ear (all four frequencies at or above 55 decibels), establishing Level V designation for that ear.  Such findings nevertheless warrant a 0 percent rating under Table VII, Code 6100.  The Board finds the examination to have been adequate for rating purposes; it was conducted in accordance with regulatory criteria, and the examiner commented on the effect the Veteran's hearing loss disability had on his occupational activities.  The Veteran reported that he had difficulty hearing and understanding speech, particularly in more difficulty listening situations.  There were no effects on usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Accordingly, there is no basis for a higher (compensable) rating for the period prior to January 25, 2013 based on the above test results.

On the January 2013 VA hearing loss examination, the Veteran reported that he struggles to hear in all situations.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
55
65
65
70
64
LEFT
65
65
75
80
71

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner noted that the Veteran's hearing loss impacts his ordinary conditions of daily life, including his ability to work in that he reported that he struggles to hear in all situations.

Here, both ears demonstrated exceptional patterns of hearing loss.  38 C.F.R. § 4.86(a).  Table VI provided Level III hearing impairment for both ears and Table VIA provided Level V hearing impairment in the right ear and Level VI in the left ear.  Table VIA results in the higher numerals, and such findings warrant a 20 percent rating under Table VII, Code 6100.  The Board finds the examination to have been adequate for rating purposes; it was conducted in accordance with regulatory criteria, and the examiner commented on the effect the Veteran's hearing loss disability had on his occupational activities.  The Veteran reported that he struggles to hear in all situations.  See Martinak, 21 Vet. App. at 455-56.  Accordingly, there is no basis for a rating higher than 20 percent for the period from January 25, 2013 based on the above test results.

In light of the above, the Board finds that the criteria for an initial compensable rating for bilateral hearing loss prior to January 25, 2013 and in excess of 20 percent from January 25, 2013 are not met based on the demonstrated levels of hearing impairment.  In reference to the Veteran's August 2014 correspondence, this also means that there is no basis for an effective date prior to January 25, 2013 for the currently assigned 20 percent evaluation.  The Board has considered the functional impairment caused by the Veteran's hearing loss disability.  In this regard, the Veteran has reported that he has difficulty hearing and understanding speech, particularly in more difficulty listening situations and struggles to hear in all situations.  See, e.g., VA examinations dated March 2010 and January 2013.

The challenges associated with the Veteran's hearing loss described above are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment described by the Veteran does not establish entitlement to a higher rating absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a compensable rating prior to January 25, 2013 and a rating in excess of 20 percent from January 25, 2013.  See 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The weight of the competent and credible evidence demonstrates that an initial compensable rating prior to January 25, 2013 and in excess of 20 percent from that date for the Veteran's hearing loss is not warranted under the VA rating schedule.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  Staged ratings had been assigned in this instance.

Other considerations

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The Board recognizes and has considered the Veteran's complaints associated with the service-connected bilateral hearing loss, to include difficulty hearing and understanding speech in all situations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  VA examiners specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak, 21 Vet. App. 447.  As the available schedular criteria for this service-connected disability are adequate, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board further notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

Finally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, nor does the evidence demonstrate, that the Veteran was unemployable as a result of his hearing loss disability.  At the July 2016 hearing he stated he was employed and works as a laborer.  Thus, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.


ORDER

An initial compensable rating for bilateral hearing loss prior to January 25, 2013 and in excess of 20 percent from that date is denied.  



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


